                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                 UNITED STATES DISTRICT COURT

                                   8                                NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                        WILLIAM MARTZ,
                                  10                                                      Case No. 19-cv-02085-RS
                                                       Plaintiff,
                                  11
                                                v.                                        ORDER DENYING TRO AND SETTING
                                  12                                                      BRIEFING SCHEDULE
Northern District of California
 United States District Court




                                        SKY MUNCASTER,
                                  13
                                                       Defendant.
                                  14

                                  15          Plaintiff William Martz has failed to meet his burden to show any impending event that

                                  16   warrants issuance of a temporary restraining order (“TRO”). Although there may be questions

                                  17   regarding the admissibility of the declaration of defendant Sky Muncaster’s Scottish counsel,

                                  18   David Leishman, (Dkt. 16-1), see Galindo v. City of Orange, No. SACV 14-179 AG (RNBx),

                                  19   2015 WL 13376564, at *1 (C.D. Cal. Apr. 30, 2015) (citing 28 U.S.C. § 1746), Martz has not

                                  20   contradicted Leishman’s assertion that Martz need only file an answer in the Scottish Action by

                                  21   May 27, 2019, and that there is no risk of the property being sold for several months. Martz’s

                                  22   request for a TRO is denied and the matter will be set for a hearing regarding whether a

                                  23   preliminary injunction should issue for June 27, 2019. If Martz wishes to file a supplemental brief

                                  24   explaining why a preliminary injunction is warranted, he may file a brief of no more than 20 pages

                                  25   by May 15, 2019. Muncaster may file an opposition brief of no more than 20 pages by May 29,

                                  26   2019. Martz may file an optional reply brief of no more than 15 pages by June 5, 2019.

                                  27          In her Opposition to Martz’s TRO motion, Muncaster represents she intends to file a

                                  28   motion to dismiss for lack of personal jurisdiction, improper venue, and forum non conveniens.
                                   1   Should she choose to do so, she must file her opening brief no later than May 15, 2019.

                                   2   Muncaster may file his opposition to the motion by May 29, 2019. Muncaster may file her reply

                                   3   by June 5, 2019. The page limits shall comport with the Federal Rules of Civil Procedure: 25

                                   4   pages for the opening brief, 25 pages for the opposition brief, and 15 pages for the reply brief.

                                   5   Should Muncaster file the motion to dismiss, she is to notice it for a hearing on June 27, 2019.

                                   6

                                   7   IT IS SO ORDERED.

                                   8

                                   9   Dated: May 1, 2019

                                  10                                                    ______________________________________
                                                                                        RICHARD SEEBORG
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                                                  CASE NO.   19-cv-02085-RS
                                                                                         2
